            Case 1:20-cv-00888-DAD-SAB Document 5 Filed 06/29/20 Page 1 of 3


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   CRISTINA Y. FLORES,                                 Case No. 1:20-cv-00888-SAB

 9                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING DENYING
10           v.                                          PLAINTIFF’S APPLICATION TO
                                                         PROCEED WITHOUT PREPAYMENT OF
11   COMMISSIONER OF SOCIAL SECURITY,                    FEES

12                  Defendant.                           ORDER DIRECTING THE CLERK OF THE
                                                         COURT TO ASSIGN A DISTRICT JUDGE
13                                                       TO THIS ACTION

14                                                       (ECF No. 2)

15                                                       OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
16

17          Christina Y. Flores (“Plaintiff”) filed a complaint in this action seeking review of the

18 final decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)

19 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in
20 forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 3.) However, Plaintiff’s application

21 does not demonstrate that she is entitled to proceed in this action without prepayment of fees.

22          In order to proceed in court without prepayment of the filing fee, Plaintiff must submit an

23 affidavit demonstrating that she “is unable to pay such fees or give security therefor.” 28 U.S.C.

24 § 1915(a)(1). The right to proceed without prepayment of fees in a civil case is a privilege and

25 not a right. Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.

26 194, 198 n.2 (1993); Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“permission to
27 proceed in forma pauperis is itself a matter of privilege and not right; denial of in forma pauperis

28 status does not violate the applicant’s right to due process”). A plaintiff need not be absolutely


                                                     1
            Case 1:20-cv-00888-DAD-SAB Document 5 Filed 06/29/20 Page 2 of 3


 1 destitute to proceed in forma pauperis and the application is sufficient if it states that due to her

 2 poverty she is unable to pay the costs and still be able to provide herself and her dependents with

 3 the necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

 4 Whether to grant or deny an application to proceed without prepayment of fees is an exercise of

 5 the district court’s discretion. Escobedo v. Applebees, 787 F.3d 1226, 1236 (9th Cir. 2015).

 6          Plaintiff states that she has received $32,000.00 in monthly income during the past twelve

 7 months. She also receives $2,400.00 in retirement benefits, but puts her total monthly income at

 8 $2,800.00. Over the past year, Plaintiff’s husband received $1,920.00 in child support and

 9 $400.00 in retirement benefits for a total of $2,320.00 in monthly income. For the next month,

10 Plaintiff asserts that she will be receiving $1,400.00 for employment, but does not list any of the

11 additional monthly income that has been received by herself or her spouse during the prior year

12 nor has she indicated why the retirement benefits or child support will not be received. There are

13 no other persons that rely on Plaintiff for their support.

14          In assessing whether a certain income level meets the poverty threshold under Section

15 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

16 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

17 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL

18 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).

19          Based on the application provided, Plaintiff is not entitled to proceed without prepayment

20 of fees in this action The 2020 Poverty Guidelines for the 48 contiguous states for a household

21 of two is $17,240.00. 2020 Poverty Guidelines, https://aspe.hhs.gov/poverty-guidelines (last

22 visited June 26, 2020). Assuming that Plaintiff erred when stating that she receives $32,000.00

23 per month, the application submitted demonstrates that the family income is over $61,000.00 per

24 year (Plaintiff’s monthly income of $2,800.00 and her spouse’s monthly income of $2,320.00)

25 which is well above the poverty level for a family of two ($17, 240.00).

26          Further, Plaintiff lists her and her spouse’s expenses, but she has listed renters insurance

27 of $675, which would not be a monthly expense. Without the renters insurance, Plaintiff’s

28 monthly expenses are $929.00 and she and her spouse split the expenses other than the utilities


                                                      2
            Case 1:20-cv-00888-DAD-SAB Document 5 Filed 06/29/20 Page 3 of 3


 1 and renters insurance which Plaintiff claims to pay on her own. Assuming that the renters

 2 insurance is yearly, this would be $56.25 per month, and if biyearly it would calculate to $112.50

 3 per month. Therefore, it would appear that Plaintiff’s current income, even if only $2,400.00

 4 provides her with the excess funds to pay the $400.00 filing fee in this action. Even assuming

 5 that Plaintiff is only receiving $1,400.00 next month, the current application demonstrates that

 6 this is less than her monthly expenses of $985.25 or $1,041.50 and she has the ability to pay the

 7 filing fee in this action.

 8          Based on the current application, the court finds that Plaintiff has the ability to pay the

 9 filing fee in this action without being deprived of the necessities of life and is not entitled to

10 proceed without prepayment of fees in this action.                Accordingly, IT IS HEREBY

11 RECOMMENDED that Plaintiff’s application to proceed without prepayment of fees be denied

12 and Plaintiff be ordered to pay the $400.00 filing fee in this action.

13          The Clerk of the Court is HEREBY DIRECTED to randomly assign this action to a

14 district judge.

15          This findings and recommendations is submitted to the district judge assigned to this

16 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen

17 (14) days of service of this recommendation, Plaintiff may file written objections to this findings

18 and recommendations with the court. Such a document should be captioned “Objections to

19 Magistrate Judge’s Findings and Recommendations.”             The district judge will review the

20 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The

21 parties are advised that failure to file objections within the specified time may result in the

22 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

23 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26 Dated:      June 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     3
